department of the treasury internal_revenue_service number release date date date uil org address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein n last date for filing a petition with the tax_court date dear this is a final adverse determination_letter as to the org ’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organization not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or ‘more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and its earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking your sec_501 tax exempt status to date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling xxx xxx-xxxx or writing to internal_revenue_service taxpayer advocates office site of tao taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations department of the treasury internal_revenue_service p o box m s ogden ut tax exempt and governmententities division date taxpayer_identification_number n form s tax_year s ended date1 - person to contact id number examiner contact numbers telephone xxx xxx-10x fax xxx k-00 certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at tao if you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication form 4621-a report of examination form_6018 consent to proposed action form 886-a explanation of items form 886-a rev date explanation of items tax identification_number n year period ended date name of taxpayer org schedule number or exhibit issue name tax exempt status per return per exam date whether exempt_organization qualifies for exemption under sec_501 of the internal issue revenue code facts the organization sent letters of correspondence in response to an information request during an examination of the organization the letters of correspondence included the following statements all activities of the entity are conducted for profit there were no activities conducted by the entity during fiscal-year which would meet the criteria of a tax-exempt function within the meaning of section501- c - it has become abundantly clear that it is impossible for me to defend to you or the service that the entity org is a non-profit within the meaning of section c - the organization is not a non-profit entity within the meaning of the code section performs no charitable function for unrelated persons or groups and if it ever did meet that criteria at its inception back in the 1980’s - it certainly does not meet those criteria today taxpayer is aware of and in agreement with this determination the form_990 filed for the year at question is wrong for many reasons most notably the idea that revenue flowing into the entity has anything to do with a tax-exempt purpose its sole source of funds is the unrelated_trade_or_business activity that has been conducted for years the organization over the years has evolved away from its original intended purposes and client these activities are not and could not be properly characterized as as charitable activities org’s tax-exempt status will and should be revoked by the service law sec_501 provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose form 886-a catalog number 20810w _ page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number n explanation of items year period ended date sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals of the organization since inurement issues are highly fact dependent the courts do not look with favor on failure to provide relevant facts and they do not hesitate to find an organization has failed to carry it’s burden if it is not forthcoming with the requested factual information see e- g church of gospel ministry inc v united_states a f t r 2d ct_cl universal bible church inc v commissioner cch tax ct mem 76_tc_380 sec_1_501_c_3_-1 states that the burden_of_proof is on the organization to establish it is not organized and operated for the benefit of private interests sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_1_61-1 provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as cash sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 better business bureau v united_states 316_us_279 holds that the existence of a single non- exempt_purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-interna revenue service form 886-a rev date explanation of items name of taxpayer org tax identification_number n year period ended date schedule number or exhibit piety inc petitioner v commissioner of internal revenue respondent 82_tc_193 u s tax ct overview the taxpayer had submitted an application_for recognition of exemption to the commissioner and claimed to be an organization described in sec_501 the commissioner determined that the taxpayer was not exempt under sec_501 because it was not operated exclusively for exempt purposes taxpayer’s position the organization is in agreement that they do not qualify as an exempt_organization government’s position the organization does not qualify for exemption under c or any other section the organization failed to meet the requirement set forth by sec_1_501_c_3_-1 in that it is not operated exclusively for one or more of the reasons specified in sec_501 of the internal_revenue_code the organization failed to meet the requirement set forth by sec_1_501_c_3_-1 in that more than an insubstantial part of its activities is not in furtherance of a c purpose the organization failed to meet the requirement of sec_1_501_c_3_-1 in that they did not provide proof that they organization is not organized and operated for the benefit of private interests the organization failed to meet the requirements to be recognized as exempt from conclusion federal_income_tax under sec_501 of the internal_revenue_code accordingly the organization's exempt status is revoked effective date form_1120 returns should be filed for the tax periods after date for the tax years ended june date and date with the agent shown on the letter with which this was attached before the end of the 30-day period date subsequent returns with the appropriate service_center please submit form_1120 please file all in accordance with irm e the effective date of the revocation will be the first day after the end of the 90-day period date form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
